THORNBRUGH, V.C.J.,
concurring specially:
¶ 1 I concur specially with the majority opinion.
¶ 2 I concur with the majority’s decision that the district court erred in denying paralegal fees and in reducing the hourly rate of attorney Dawson. I further concur with the decision that the lower court’s final cap of $45,000 on the remaining fees of $57,287 was not supported by the court’s Burk analysis.
¶ 3 I concur specially to emphasize that the district court misinterpreted Burk factor number eight, and reduced fees simply because the amount recovered was considerably less than the amount sought.7 This logical non sequitur implies that, had Plaintiff sought less in damages, his reasonable fee for obtaining the same recovery might have *711been higher. I find no rational or legal basis for such a principle.
¶ 4 It is my opinion that the Burk factor regarding the “amount in controversy” has relevance in two situations: The first is when a defendant seeks fees. It is clearly proper to examine a defendant’s potential liability when deciding how much a defendant should reasonably expend in defending against that liability. The second is when the plaintiffs recovery is clearly limited by the pleadings, but the plaintiff expends an unreasonable amount compared with the maximum possible recovery. I find no accepted legal principle that the fees expended by a plaintiff who recovers $48,500 are inherently less reasonable if the plaintiff sought $1,000,000 than they are if the plaintiff sought $100,000. In this case, the reasonableness of the fees pursuant to Burk factor eight are determined by balancing the result against the fee, not the amount sought against the result.
¶ 5 Because each error we have found is immediately quantifiable, I believe this Court or the trial court should calculate thé applicable fee and restore the fee to $57,287, adding the denied paralegal hours and adding an extra $25 per ho'ur for each of Dawson’s hours.

. Order of Nov. 3, 2015 (stating, "the amount in controversy and the amount recovered are dramatically different — this factor must be taken into account in awarding of attorney fees.”).